DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-26 and 32-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al. (US 2019/0389304 A1), hereinafter Wood.
Regarding claim 22, Wood discloses (Fig. 1-7) a portal spindle assembly 100 for a front suspension of a vehicle (Abstract), the spindle assembly 100 comprising:
a spindle portion 150 for coupling with an upper suspension arm (Fig. 1; Para. [0021]);
an inboard case 106 for coupling with a lower suspension arm (Fig. 2; Para. [0021]; via connection 155);
a pinion gear assembly 110 meshed with an output gear assembly 112 for communicating torque between a transaxle 102 and a front wheel (Para. [0016]); and
a leading-edge portion 160 for coupling with a steering rod-end joint (Fig. 1; Para. [0021]).

Regarding claim 23, Wood further discloses that the inboard case 106 receives an outboard case 108 for supporting the pinion gear assembly 110 and the output gear assembly 112 (Fig. 1-4).

Regarding claim 24, Wood further discloses that the inboard case 106 includes an upper opening for supporting the pinion gear assembly 110 (Fig. 4A-D show pinion gear assembly 110 being inserted through upper opening of inboard case 106).

Regarding claim 25, Wood further discloses that the outboard case 108 includes a lower opening 138 for supporting the output gear assembly 112 (Fig. 4A-D).

Regarding claim 26, Wood further discloses that a wheel hub 114 is coupled with the output gear assembly 112 and configured to receive the front wheel (Fig. 4A-D; Para. [0016]).

Regarding claim 32, Wood further discloses that the inboard case 106 is configured to support a lower connecting arm joint 155 that couples with the lower suspension arm (Fig. 1; Para. [0021]).

Regarding claim 33, Wood further discloses that the lower connecting arm joint 155 comprises a lower rod-end joint 155 supported within a lower opening of the inboard case 106 (Fig. 5 shows a lower opening that supports and defines the lower rod-end joint 155).

Regarding claim 34, Wood further discloses that the spindle portion 150 is configured to support an upper connecting arm joint 155 that coupled with the upper suspension arm (Fig. 1; Para. [0021]).
Regarding claim 35, Wood further discloses that the upper connecting arm joint 150 comprises an upper rod-end joint 150 supported by an upper mounting hole disposed in the spindle portion (Fig. 5 shows an upper opening that supports and defines the upper rod-end joint 150).

Regarding claim 36, Wood further discloses that the upper rod-end joint 150 and the lower rod-end joint 155 are configured to allow steering rotation of the inboard case 106 with respect to the front suspension (Para. [0021]; ‘pivot points’).

Regarding claim 37, Wood further discloses that the upper rod-end joint 150 and the lower rod-end joint 155 are configured to allow vertical movement of the inboard case 106 with respect to the vehicle (the pivot points 150, 155 used to attach the inboard case 106 to the vehicle have allow at least some vertical movement due to the attachment means being allowed to move vertically within the openings of pivot points 150, 155 and due to the flexibility of the materials used).

Regarding claim 38, Wood discloses (Fig. 1-7) a portal assembly 100 for a suspension of a vehicle (Abstract), comprising:
an inboard case 106 for coupling with a trailing suspension arm (Fig. 2; Para. [0021]; via connection 155);
a pinion gear assembly 110 meshed with an output gear assembly 112 for communicating torque between a transaxle 102 and a wheel hub 114 (Para. [0016]); and
an outboard case 108 for enclosing the pinion gear assembly 110 and the output gear assembly 112 (Fig. 4A-D; Para. [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Shirley (Us 2014/0230602 A1).
Regarding claim 27, Wood further discloses that the pinion gear assembly 110 receives torque from the transaxle 102 by way of a universal joint 116 (Fig. 2; Para. [0020]) instead of a constant velocity joint. The difference between Wood and the claimed invention is that Wood does not teach the use of a constant velocity joint.
Shirley teaches connecting a pinion gear assembly 46 receiving torque from a transaxle by way of a constant velocity joint (Abstract; Para. [0014]). Accordingly, the prior art references teach that it is known that universal joints and constant velocity joints are functional equivalents for providing a means of transferring torque from one shaft to another.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the constant velocity joint taught by Shirley for the universal joint of Wood because both elements were known equivalents for transferring torque from one shaft to another. The substitution would have resulted in the predictable result of transferring torque from one shaft to another.

Regarding claim 28, Wood, modified as above, further discloses (all references are to Wood) that the output gear assembly 112 receives torque from the input gear assembly 110 (Fig. 4A-D; Para. [0041]).

Allowable Subject Matter
Claims 29-31 and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach front portal spindle assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614